           Case 1:19-cr-00742-AKH Document 46 Filed 07/29/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------- X
                                                            :
 UNITED STATES OF AMERICA,                                  :
                                                            :   ORDER DENYING BAIL
              -against-                                     :
                                                            :   19 Cr. 742 (AKH)
 CHEALIQUE CURRY,                                           :
                                                            :
                                          Defendant.        :
                                                            :
 ---------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Defendant Chealique Curry once again seeks pretrial release under 18 U.S.C. §

3142(i). Curry is currently detained pending trial on a charge of possessing a firearm after

having been convicted of a felony. He seeks temporary release due to an asthmatic condition

placing him at risk for severe complications from coronavirus. On April 30, 2020, I first denied

bail. ECF No. 37. I held that the Government had satisfied its burden of showing, from Curry’s

prior convictions, that he posed a danger to the community, and from Curry’s history of failing to

report to parole officers and appear for court dates, that he posed a risk of flight. I also found

temporary release inappropriate because Curry did not have a stable residence or custodian.

Curry renewed his application on the basis that his cousin, Angelique Curry, has come forward

to act as his custodian and allow him to live in her home. I held a hearing on Curry’s motion on

June 29, 2020, and I ordered a review by Pretrial Services. Based on review of the proposed

conditions of release, I deny Curry’s renewed motion.

                 Although Angelique Curry is an upstanding and law-abiding person, she works

outside the home seven days a week and cannot perform the duties and responsibilities of a

custodian. Nor would it be proper to impose that responsibility on her 20-year old son. Since,

for the reasons stated in my prior order, there is no condition or set of conditions that could
         Case 1:19-cr-00742-AKH Document 46 Filed 07/29/20 Page 2 of 2




assure Defendant’s presence at all court dates or that he doesn’t pose a danger to the community,

and Angelique Curry is not an “appropriate person,” 18 U.S.C. § 3142(i), to serve as custodian of

an individual with Defendant’s history, Defendant’s motion must be denied.

               The Clerk is directed to close the open motion (ECF No. 40).

               SO ORDERED.

Dated:         July 28, 2020                            /s/ Alvin K. Hellerstein
               New York, New York                   ALVIN K. HELLERSTEIN
                                                    United States District Judge




                                            2
